Citation Nr: 0003867	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97 - 12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a rating in excess of 20 percent under 
Diagnostic Codes 5010-5261 for the veteran's limitation of 
extension of the left knee due to arthritis. 

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1981.


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1996 and 
January 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The September 
1966 decision denied a total disability rating based on 
unemployability due to service-connected disabilities, while 
the appeal of the January 1999 decision, which granted a 
separate disability rating of 20 percent under DC 5010-5261 
for the veteran's limitation of extension of the left knee 
due to arthritis, seeks a higher evaluation for that 
disability.

The record shows that following issuance of the January 1999 
rating decision, the veteran's attorney filed a Notice of 
Disagreement, in which he cited the granting of a 20 percent 
evaluation for arthritis of the knee and a 10 percent 
evaluation for a left peroneal nerve injury, and requested a 
Statement of the Case and VA [Form] 9.  The veteran had 
previously perfected his appeal for a compensable rating for 
a left peroneal nerve injury.  

The record shows that the Board's July 1999 decision and 
remand cited the timely Notice of Disagreement filed as to 
the separate disability rating of 20 percent assigned under 
DC 5010-5261 for the veteran's limitation of extension of the 
left knee due to arthritis, and instructed the RO to issue a 
Supplemental Statement of the Case (SSOC) addressing that 
issue.  The Board directed that in that SSOC, "[t]he 
appellant [was to be] specifically advised of his right to 
submit additional evidence or argument in support of that or 
any other pending claim, and to request a personal hearing."  
See  Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992). 

Title 38 C.F.R. § 19.38 (1999) provides that when a case is 
remanded by the Board, the agency of original jurisdiction 
will complete the additional development of the evidence or 
procedural development required.  Adherence to the 
requirements of a Board remand, in accordance with the cited 
regulation, is not permissive; it is mandatory.  

The record shows that a SSOC addressing the issue of a rating 
in excess of 20 percent under Diagnostic Codes 5010-5261 for 
the veteran's limitation of extension of the left knee due to 
arthritis was furnished the veteran and his attorney on 
August 1, 1999.  However, the Court-mandated language 
specified in the Board's remand decision was not included in 
that SSOC, or in any attachments to that document.  

In additional, that August 1, 1999, SSOC informed the veteran 
and his attorney, in pertinent part:

NOTE: If you wish to continue your appeal 
as to the issue of limitation of motion 
of the left knee due to arthritis, the 
enclosed VA Form 9 must be completed and 
returned. [Page 14, paragraph 8]

However, the cover letter attached to that SSOC made no 
reference to any additional issue or issues being addressed 
in that document, did not request the completion and return 
of VA Form 9, and did not reflect the enclosure of VA Form 9, 
or any document other than the SSOC.  Instead, the cover 
letter informed the veteran that a response at that time was 
optional.  

In its July 1999 Remand order, the Board specifically cited 
the holding of the Court that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further held that a remand by the Court or the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, 
either personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board further informed the RO that the Board would ensure 
compliance with the mandate of the Court by whatever means 
were required, and that all cases returned to the Board which 
did not comply with the instructions of the Board remand 
would be returned to the RO for further appropriate action as 
directed.  

The RO has failed to give the veteran and his attorney the 
requisite notice specified in Kutscherouski,  12 Vet. App. 
369 (1999), in Quarles,  3 Vet. App. 129 (1992), and in the 
Board's Remand decision of July 1999.  In addition, the SSOC 
issued in August 1999 advised the veteran that a response to 
the Supplemental Statement of the Case was optional, which is 
in conflict with and contrary to the notation in the text of 
the SSOC, and creates a substantial likelihood of misleading 
the veteran as to the nature of any actions required of him.  
The Board further notes that the veteran's private attorney 
is under no obligation to notify the RO of procedural 
deficiencies in the preparation of appellate documents.

The Board notes that the issue of a total disability rating 
based on unemployability due to service-connected 
disabilities cannot be resolved while there are pending and 
unresolved appeals on issues of service connection and 
increased ratings.  

If the required VA orthopedic and neurological examinations 
of the veteran following expiration of the schedular 100 
percent postoperative rating for his left knee arthroplasty 
have not been completed, to include an opinion from both 
orthopedic and neurological examiners as to the impact of the 
veteran's left knee disabilities upon his employability, such 
examinations should be scheduled without further delay.  The 
RO is hereby advised that if those examination reports do not 
include a statement of medical opinion from both examiners as 
to the impact of the veteran's left knee disabilities upon 
his employability, such examinations are inadequate for 
rating purposes, and additional examinations are required.  
If such examinations do not specifically address matters of 
weakened movement, excess fatigability, incoordination, and 
loss of function due to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4, §§ 4.40 and 4.45 (1999); and 
as required by  DeLuca v. Brown,  8 Vet. App. 202, 204-205 
(1995), those examination reports are inadequate for rating 
purposes and additional examinations are mandatory.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected left knee disabilities since 
his left knee arthroplasty at Lincoln 
Surgery center in September 1998.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Lincoln, 
Nebraska, since September 1998.

2.  If VA orthopedic and neurological 
examinations of the veteran to ascertain 
the nature and degree of residual 
disability following termination of the 
schedular 100 percent postoperative 
rating for his left knee arthroplasty 
have not been completed since the 
terminatiion of his schedualr 100 percent 
rating in November 1999, additional VA 
orthopedic and neurological examinations 
of the veteran must be conducted, to 
include an opinion from each examiner as 
to the impact of the veteran's left knee 
disabilities upon his employability.  The 
orthopedic and neurological examiners are 
to review the veteran's claims folders 
prior to their examinations, and to 
determine the current nature and extent 
of all manifestations of left knee 
disability found present.  

The RO is advised that if either of those 
examination reports does not include a 
statement of medical opinion from that 
examiner as to the impact of the 
veteran's left knee disabilities upon his 
employability, such examination report is 
inadequate for rating purposes, and 
additional examination, or amendment of 
the report, is required.  If such 
examinations do not specifically address 
matters of weakened movement, excess 
fatigability, incoordination, and loss of 
function due to pain on use or during 
flare-ups, as provided by  38 C.F.R. Part 
4, §§ 4.40 and 4.45 (1999); and as 
required by  DeLuca v. Brown,  8 Vet. 
App. 202, 204-205 (1995), those 
examination reports are inadequate and 
additional examinations are mandatory.

3.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
examination reports are incomplete, 
inadequate, or do not include the 
requested information or opinions, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
a rating in excess of  20 percent under 
Diagnostic Codes 5010-5261 for the 
veteran's limitation of extension of the 
left knee due to arthritis, and 
entitlement to a total disability rating 
based on unemployability due to service-
connected disabilities, to include on an 
extraschedular basis.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office, or to request a 
personal hearing.  Kutscherousky v. West, 
12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




